DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               SYLVIA JAMES,
                                 Appellant,

                                     v.

         STATE OF FLORIDA, DEPARTMENT OF CHILDREN
                       AND FAMILIES,
                           Appellee.

                               No. 4D21-1482

                                [May 5, 2022]

   Appeal from the State of Florida, Department of Children and Families;
L.T. Case No. 19-077CF.

   Sylvia James, Belle Glade, pro se.

   Jean A. Costa of the Florida Department of Children and Families,
Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, GERBER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.